                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        RODERICK MAGADIA,                                Case No. 17-CV-00062-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                          ORDER DENYING MOTION TO
                                                                                             DECERTIFY MEAL PERIOD CLASS
                                  14              v.
                                                                                             Re: Dkt. No. 132
                                  15        WAL-MART ASSOCIATES, INC., et al.,
                                  16                     Defendants.

                                  17

                                  18            Plaintiff Roderick Magadia (“Plaintiff”) brings a class action against Defendants Wal-Mart

                                  19   Stores, Inc. and Wal-Mart Associates, Inc. (collectively, “Wal-Mart”) that alleges that Wal-Mart

                                  20   denies its employees adequate meal period premiums in violation of California Labor Code §

                                  21   226.7. In January 2018, the Court certified three classes: the meal period class, the

                                  22   OVERTIME/INCT wage statement class, and the final wage statement class. Now, Wal-Mart

                                  23   moves to decertify the meal period class. Having considered the parties’ submissions, the relevant

                                  24   law, and the record in this case, the Court hereby DENIES Wal-Mart’s motion to decertify the

                                  25   meal period class.

                                  26   I.       BACKGROUND
                                  27         A. Factual Background

                                  28                                                     1
                                       Case No. 17-CV-00062-LHK
                                       ORDER DENYING MOTION TO DECERTIFY MEAL PERIOD CLASS
                                   1          Wal-Mart is a national retailer with locations throughout the United States. ECF No. 84

                                   2   (“Class Cert. Order”). Plaintiff worked as a non-exempt employee at a Wal-Mart store in San

                                   3   Jose, California from June 17, 2008 to September 16, 2016. Id.

                                   4          The California Labor Code provides that when an employer fails to provide a meal period

                                   5   to an employee “in accordance with [California] law,” the employer must pay the employee “one

                                   6   additional hour of pay at the employee’s regular rate of compensation.” Cal. Lab. Code §

                                   7   226.7(c). That additional hour of pay is referred to as a “meal period premium.” Under California

                                   8   law, “[a]n employer may not employ an employee for a work period of more than five hours per

                                   9   day without providing the employee with a meal period of not less than 30 minutes.” Cal. Lab.

                                  10   Code § 512(a).1 Although Wal-Mart pays an employee a meal period premium whenever Wal-

                                  11   Mart fails to provide a meal period within the first five hours of the employee’s work day, Plaintiff

                                  12   contends that Wal-Mart’s meal period premiums are inadequate under California Labor Code §
Northern District of California
 United States District Court




                                  13   226.7(c). Opp. at 6.

                                  14          In order to provide compliant meal periods, Wal-Mart has a policy of providing employees

                                  15   a 30-minute meal period within the employee’s first five work hours. ECF No. 137-4, Ex. A,

                                  16   Deposition of Todd Stokes (“Stokes Dep.”) at 35. Wal-Mart maintains an Exception Management

                                  17   System (“EMS”) that generates a “meal exception” notification each time an employee takes a late

                                  18   meal period or fails to take a meal period. Id. at 44. Then, Wal-Mart automatically pays the

                                  19   employee an additional hour of pay at the employee’s base rate of pay. Id.; see also ECF No. 132-

                                  20   1, Ex. B., Deposition of Victoria Moore (“Moore Dep.”) at 21–24 (“The way the system works is

                                  21   that if there’s a meal exception in the system, there’s a premium with it.”).

                                  22          Later, a Wal-Mart human resources (“HR”) official or manager logs into the EMS

                                  23   database, reviews any meal exception notifications, and meets with the employee to determine

                                  24   why the exception occurred. Moore Dep. at 21, 26. In general, that meeting must occur within 14

                                  25

                                  26   1
                                        Not relevant here, the statute further provides that “if the total work period per day of the
                                  27   employee is no more than six hours, the meal period may be waived by mutual consent of both the
                                       employer and employee.” Cal. Lab. Code § 512(a).
                                  28                                                      2
                                       Case No. 17-CV-00062-LHK
                                       ORDER DENYING MOTION TO DECERTIFY MEAL PERIOD CLASS
                                   1   days of the meal exception. Id. at 23. In most cases, the HR official or manager then completes a

                                   2   California Rest Break/Meal Period Investigation Worksheet (“Investigation Worksheet”). Id. at

                                   3   42; accord ECF No. 143-1, Declaration of Victoria Moore (“Moore Decl.”), ¶ 3.

                                   4          “Investigating managers” must complete Step 1 and Step 2 of the Investigation Worksheet.

                                   5   See ECF No. 132-2, Ex. 1 (Investigation Worksheet from California Wal-Mart store). At Step 1,

                                   6   the investigating manager must “[a]sk the associate and note in their words the reason a timely,

                                   7   full, uninterrupted rest break or meal period was not taken.” Id. At Step 2, the investigating

                                   8   manager must “[s]elect the description . . . that best illustrates the reason” for the meal period

                                   9   exception. Id. There are two possible descriptions, either “Associate alleges they voluntarily

                                  10   failed to take a timely, full, uninterrupted . . . meal period” or “Associate alleges they involuntarily

                                  11   failed” to take a meal period. Id. In addition, the investigating manager must select an EMS code.

                                  12   If the meal period exception was voluntary, the investigating manager selects either “Associate
Northern District of California
 United States District Court




                                  13   Initiated Customer Support” or “Associate Initiated Without Management Approval.” Id. If the

                                  14   meal period exception was involuntary, the investigating manager selects the EMS code “Manager

                                  15   Directed – No Coverage/For Customer Support.” Id.; see also Moore Decl. ¶ 8. Either the

                                  16   investigating manager or an HR official then enters the relevant code into the EMS database.

                                  17   Moore Dep. at 68.

                                  18          In addition, Wal-Mart in some circumstances conducts a “wage and hour investigation,”

                                  19   which is “handled by someone outside the facility or in partnership with the facility.” Id. at 62.

                                  20   According to the Investigation Worksheet, an investigating manager should initiate that wage and

                                  21   hour investigation “[i]f the associate alleges interference with ability to take a rest break or meal

                                  22   period.” ECF No. 132-2, Ex. 1. In other circumstances, Wal-Mart will investigate exceptions

                                  23   coded as “Manager Directed” at the “market level.” Moore Dep. at 125:4–10. Wal-Mart inputs

                                  24   the results of that “market level” investigation into the EMS database. Moore Decl. ¶ 6.

                                  25   Regardless of the result of any investigation, Wal-Mart does not revoke or withhold the payment

                                  26   of a meal period premium. Moore Dep. at 62:7–9 (“The investigation process is totally separate

                                  27   from the meal exception in the system and the meal premium that’s been paid . . . or that will be

                                  28                                                      3
                                       Case No. 17-CV-00062-LHK
                                       ORDER DENYING MOTION TO DECERTIFY MEAL PERIOD CLASS
                                   1   paid.”).

                                   2       B. Procedural History
                                   3              Plaintiff filed this putative class action in the Superior Court for the County of Santa Clara

                                   4   on December 2, 2016. See ECF No. 1-1 (“Compl.”). Plaintiff’s complaint alleges causes of action

                                   5   for (1) violation of California Labor Code §§ 226.7 and 512; (2) violation of California Labor

                                   6   Code § 226(a); (3) violation of the Private Attorney Generals Act, Cal. Lab. Code § 2698, et seq.;

                                   7   and (4) violation of California’s Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, et seq.

                                   8   Id. On January 5, 2017, Wal-Mart removed the action to this Court and alleged jurisdiction under

                                   9   the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2). See ECF No. 1. On February 2, 2017,

                                  10   Wal-Mart filed an answer to Plaintiff’s complaint. ECF No. 19.

                                  11              On October 19, 2017, Plaintiff moved for class certification. ECF No. 60. On November

                                  12   20, 2017, Wal-Mart filed its opposition. ECF No. 75. On December 18, 2017, Plaintiff filed his
Northern District of California
 United States District Court




                                  13   reply. ECF No. 79.

                                  14              On January 9, 2018, the Court granted Plaintiff’s motion for class certification. Class Cert.

                                  15   Order. The Court certified three classes:

                                  16              Meal Period Regular Rate Class: All current and former California non-exempt
                                                  retail store employees of Wal-Mart who received non-discretionary remuneration,
                                  17
                                                  including “MYSHARE INCT,” and was paid any meal period premium payments in
                                  18              the same period that the non-discretionary remuneration was earned, at any time
                                                  between December 2, 2012, through the present.
                                  19
                                                  OVERTIME/INCT Wage Statement Class: All current and former California non-
                                  20              exempt employees of Wal-Mart who received “OVERTIME/INCT,” at any time
                                  21              between December 2, 2015, through the present.

                                  22              Final Wage Statement Class: All former non-exempt employees who worked for
                                                  Wal-Mart in the State of California and whose employment terminated (whether
                                  23              voluntarily or involuntarily) at any time from December 2, 2015 to the present.
                                  24   Id. at 22.

                                  25              On January 26, 2018, Wal-Mart filed a petition with the Ninth Circuit for permission to

                                  26   appeal the Court’s class certification order. ECF No. 89. On February 22, 2018, the Ninth Circuit

                                  27   denied Wal-Mart’s petition. ECF No. 94.

                                  28                                                         4
                                       Case No. 17-CV-00062-LHK
                                       ORDER DENYING MOTION TO DECERTIFY MEAL PERIOD CLASS
                                   1          On October 30, 2017, Plaintiff moved for partial summary judgment on Plaintiff’s claim

                                   2   under California’s Private Attorneys General Act (“PAGA”), Cal. Lab. Code §§ 2698–2699.5.

                                   3   ECF No. 67. On January 16, 2018, Wal-Mart filed its opposition. ECF No. 86. On February 5,

                                   4   2018, Plaintiff filed his reply. ECF No. 91. On May 11, 2018, the Court granted Plaintiff’s motion

                                   5   for partial summary judgment on Plaintiff’s PAGA claim. ECF No. 121. On June 25, 2018, the

                                   6   Court denied Wal-Mart’s request for leave to file a motion for reconsideration. ECF No. 130.

                                   7          On July 26, 2018, Wal-Mart moved for partial summary judgment on Plaintiff’s three

                                   8   remaining claims. ECF No. 131. On August 16, 2018, Plaintiff filed his opposition. ECF No.

                                   9   139. On August 23, 2018, Wal-Mart filed its reply. ECF No. 142. On September 27, 2018, the

                                  10   Court denied Wal-Mart’s motion for partial summary judgment. ECF No. 157.

                                  11          On July 26, 2018, Wal-Mart moved for decertification of the meal period class. ECF No.

                                  12   132 (“Mot.”). On August 16, 2018, Plaintiff filed his opposition. ECF No. 138 (“Opp.”). On
Northern District of California
 United States District Court




                                  13   August 23, 2018, Wal-Mart filed its reply. ECF No. 143 (“Reply”).

                                  14          On August 23, 2018, the parties filed a joint discovery letter brief, in which Plaintiff

                                  15   moved to strike corrections to the deposition of Wal-Mart’s 30(b)(6) witness, Victoria Moore.

                                  16   ECF No. 141. On September 6, 2018, Magistrate Judge Nathanael Cousins denied Plaintiff’s

                                  17   motion to strike the deposition corrections. ECF No. 149. Then, on October 1, 2018, Plaintiff

                                  18   filed objections to evidence offered in support of Wal-Mart’s reply brief. ECF No. 159. On

                                  19   October 9, 2018, Wal-Mart filed a response to Plaintiff’s objections. ECF No. 163.

                                  20   II.    LEGAL STANDARD
                                  21          “Even after a certification order is entered, the [Court] remains free to modify it in the light

                                  22   of subsequent developments in the litigation.” Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 160

                                  23   (1982); see also Fed. R. Civ. P. 23(c)(1)(C) (“An order that grants or denies class certification

                                  24   may be altered or amended before final judgment.”); Wang v. Chinese Daily News, Inc., 737 F.3d

                                  25   538, 546 (9th Cir. 2013) (“Rule 23 provides district courts with broad authority at various stages

                                  26   in the litigation to revisit class certification determinations.”). On a motion for decertification,

                                  27   Plaintiff continues to “bear[] the burden of demonstrating that the requirements of Rules 23(a) and

                                  28                                                      5
                                       Case No. 17-CV-00062-LHK
                                       ORDER DENYING MOTION TO DECERTIFY MEAL PERIOD CLASS
                                   1   (b) are met.’” Marlo v. United Parcel Serv., Inc., 639 F.3d 942, 947 (9th Cir. 2011) (internal

                                   2   quotation marks omitted).

                                   3          Federal Rule of Civil Procedure 23, which governs class certification, has two sets of

                                   4   distinct requirements that a plaintiff must establish before the Court may certify a class. Plaintiff

                                   5   must satisfy all of the requirements of Rule 23(a) and at least one of the prongs of Rule 23(b).

                                   6          Under Rule 23(a), the Court may certify a class only where “(1) the class is so numerous

                                   7   that joinder of all members is impracticable; (2) there are questions of law or fact common to the

                                   8   class; (3) the claims or defenses of the representative parties are typical of the claims or defenses

                                   9   of the class; and (4) the representative parties will fairly and adequately protect the interests of the

                                  10   class.” Fed. R. Civ. P. 23(a). Courts refer to these four requirements, which all must be satisfied

                                  11   to maintain a class action, as “numerosity, commonality, typicality and adequacy of

                                  12   representation.” Mazza v. Am. Honda Motor Co., 666 F.3d 581, 588 (9th Cir. 2012).
Northern District of California
 United States District Court




                                  13          In addition to meeting the requirements of Rule 23(a), the Court must also find that

                                  14   Plaintiff has satisfied “through evidentiary proof” one of the three subsections of Rule 23(b).

                                  15   Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013); see also Sali v. Corona Reg’l Med. Ctr., 889

                                  16   F.3d 623, 631 (9th Cir. 2018) (“Inadmissibility alone is not a proper basis to reject evidence

                                  17   submitted in support of class certification.”). As relevant here, the Court may certify a Rule

                                  18   23(b)(3) class if it finds that “questions of law or fact common to class members predominate over

                                  19   any questions affecting only individual members, and that a class action is superior to other

                                  20   available methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P.

                                  21   23(b)(3). On the whole, “a court’s class-certification analysis must be ‘rigorous’ and may ‘entail

                                  22   some overlap with the merits of the plaintiff’s underlying claim.’” Amgen Inc. v. Conn. Ret. Plans

                                  23   & Trust Funds, 568 U.S. 455, 465–66 (2013) (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S.

                                  24   338, 351 (2011)). Nevertheless, “Rule 23 grants courts no license to engage in free-ranging merits

                                  25   inquiries at the certification stage.” Id. at 466. “Merits questions may be considered to the

                                  26   extent—but only to the extent—that they are relevant to determining whether the Rule 23

                                  27   prerequisites for class certification are satisfied.” Id. Within the framework of Rule 23, the Court

                                  28                                                      6
                                       Case No. 17-CV-00062-LHK
                                       ORDER DENYING MOTION TO DECERTIFY MEAL PERIOD CLASS
                                   1   ultimately has broad discretion over whether to certify or decertify a class. United Steel Workers

                                   2   Int’l Union v. ConocoPhillips Co., 593 F.3d 802, 809–10 (9th Cir. 2010).

                                   3   III.   DISCUSSION
                                   4          On January 9, 2018, the Court certified the meal period class. Class Cert. Order at 12–16.

                                   5   Wal-Mart argued that Plaintiff had not met Rule 23(b)(3)’s predominance requirement because

                                   6   Wal-Mart’s payment of a meal period premium is not connected to whether the receiving

                                   7   employee was legally entitled to a meal period premium. See id. at 13. That is because Wal-Mart

                                   8   automatically pays an employee a meal period premium when a meal period exception occurs

                                   9   regardless of the reason for the exception. However, the Court held that the Court could use Wal-

                                  10   Mart’s own Investigation Worksheets to evaluate Wal-Mart’s liability. Id. at 14. The Court relied

                                  11   on the testimony of Wal-Mart’s “regional HR director” Todd Stokes, who explained that the

                                  12   Investigation Worksheets “document why each meal exception happened.” Id. at 15. As a result,
Northern District of California
 United States District Court




                                  13   the Court concluded, those records “‘can be used to extrapolate’ whether each meal period

                                  14   premium that was paid to a class member was prompted by an actual failure by Wal-Mart to

                                  15   provide a compliant meal period.” Id. (citing Abdullah v. U.S. Sec. Assocs., Inc., 731 F.3d 952,

                                  16   966 (9th Cir. 2013)). Thus, the Court certified the meal period class under Rule 23(b)(3).

                                  17          After certification, the parties continued discovery, which included the collection of all

                                  18   relevant meal period Investigation Worksheets from 50 California Wal-Mart stores. ECF No. 132-

                                  19   1 (“Winn Decl.”), ¶ 3. Wal-Mart also produced a spreadsheet containing its Meal Exception

                                  20   Reports, which includes 443,681 meal period exceptions. ECF No. 161 ¶ 5. Wal-Mart noticed

                                  21   Victoria Moore as a 30(b)(6) witness to testify about Wal-Mart’s meal period investigations.

                                  22   Moore Dep. at 1. Although the parties do not specify the total number of Investigation

                                  23   Worksheets the parties collected, Wal-Mart completes an Investigation Worksheet for almost all

                                  24   meal period exceptions. Moore Decl. ¶ 3 (stating that Wal-Mart completes an Investigation

                                  25   Worksheet “[u]nless the reason the associate provides for the exception is a mere timekeeping

                                  26   error (and sometimes even in those cases)”).

                                  27          In its motion for decertification, Wal-Mart contends that Wal-Mart’s investigations of meal

                                  28                                                    7
                                       Case No. 17-CV-00062-LHK
                                       ORDER DENYING MOTION TO DECERTIFY MEAL PERIOD CLASS
                                   1   period exceptions are “focused on documenting associate allegations,” not on determining “who is

                                   2   legally entitled to a meal premium.” Mot. at 6. Wal-Mart also contends that Investigation

                                   3   Worksheets produced in discovery show that the Investigation Worksheets “are not reliable for

                                   4   purposes of determining whether [Wal-Mart] prevented an associate from taking a proper meal

                                   5   period.” Id. at 9. Wal-Mart thus contends that “individualized inquiries” will predominate over

                                   6   common questions and that class certification under Rule 23(b)(3) is not warranted. Id. at 13.

                                   7          In opposition, Plaintiff argues that Wal-Mart’s own testimony establishes that Wal-Mart

                                   8   conducts “significant and detailed investigations” of meal period exceptions and logs the results.

                                   9   Opp. at 5. Plaintiff also contends that Wal-Mart may not “discredit [its] own documents” with a

                                  10   sample of 24 Investigation Worksheets out of 443,681 meal period exceptions. Id.

                                  11          For the reasons below, the Court DENIES Wal-Mart’s motion for decertification. The

                                  12   Court determined in its class certification order that with respect to Wal-Mart’s liability to class
Northern District of California
 United States District Court




                                  13   members, common questions predominated over individualized inquiries because Wal-Mart’s own

                                  14   records “document why each meal exception happened.” Class Cert. Order at 14–15. The

                                  15   evidence submitted with the instant motion continues to demonstrate that Wal-Mart’s own

                                  16   records—specifically, the EMS codes generated after a meal period exception investigation—

                                  17   enable the Court to evaluate Wal-Mart’s liability to class members “on a class-wide basis,” which

                                  18   warrants certification. Abdullah, 731 F.3d at 964.

                                  19      A. Legal Standard
                                  20          “The Rule 23(b)(3) predominance inquiry” is meant to “tes[t] whether proposed classes are

                                  21   sufficiently cohesive to warrant adjudication by representation.” Amchem Prods., Inc. v. Windsor,

                                  22   521 U.S. 591, 623 (1997). The Ninth Circuit has held that “there is clear justification for handling

                                  23   the dispute on a representative rather than an individual basis” if “common questions present a

                                  24   significant aspect of the case and they can be resolved for all members of the class in a single

                                  25   adjudication.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1022 (9th Cir. 1998). As the U.S.

                                  26   Supreme Court recently explained, “[t]he predominance inquiry asks whether the common,

                                  27   aggregation-enabling, issues in the case are more prevalent or important than the non-common,

                                  28                                                      8
                                       Case No. 17-CV-00062-LHK
                                       ORDER DENYING MOTION TO DECERTIFY MEAL PERIOD CLASS
                                   1   aggregation-defeating, individual issues.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036,

                                   2   1045 (2016) (quoting 2 William Rubenstein, Newberg on Class Actions, § 4:49 at 196–97 (5th ed.

                                   3   2012)). “When ‘one or more of the central issues in the action are common to the class and can be

                                   4   said to predominate, the action may be considered proper under Rule 23(b)(3) even though other

                                   5   important matters will have to be tried separately, such as damages or some affirmative defenses

                                   6   peculiar to some individual class members.’” Id. (quoting 7AA Charles Wright et al., Federal

                                   7   Practice and Procedure § 1778 (3d ed. 2005)). At the class certification stage, a plaintiff “need

                                   8   not, at that threshold, prove that the predominating question will be answered in their favor.”

                                   9   Amgen, 568 U.S. at 468. With these principles in mind, the Court turns to Wal-Mart’s motion.

                                  10      B. Analysis
                                  11          Plaintiff’s meal period claim is brought under California Labor Code § 226.7, which an

                                  12   employer satisfies if the employer “relieves its employees of all duty, relinquishes control over
Northern District of California
 United States District Court




                                  13   their activities and permits them a reasonable opportunity to take an uninterrupted 30-minute

                                  14   break, and does not impede or discourage them from doing so.” Brinker Rest. Corp. v. Superior

                                  15   Court, 53 Cal. 4th 1004, 1040 (2012); see also Boyd v. Bank of Am. Corp., 109 F. Supp. 3d 1273,

                                  16   1305 (C.D. Cal. 2015) (explaining that a violation of § 226.7 occurs when “an employer pressured

                                  17   or coerced plaintiff to skip otherwise provided meal breaks”); Rodriguez v. Taco Bell Corp., 896

                                  18   F.3d 952, 956 (9th Cir. 2018) (“The California Supreme Court’s decision in Brinker provides the

                                  19   authoritative standard to be applied.”). Thus, whether Wal-Mart offered its employees “a

                                  20   reasonable opportunity to take an uninterrupted 30-minute break, and [did] not impede or

                                  21   discourage them from doing so” is a legal question common to all class members. Brinker, 43

                                  22   Cal. 4th at 1040. In the class certification order, the Court concluded that because Wal-Mart

                                  23   investigates and documents why each meal exception happened, “it would not be difficult to

                                  24   determine [Wal-Mart’s] liability to individual plaintiffs.” Class Cert. Order at 15 (citing Abdullah,

                                  25   731 F.3d at 966).

                                  26          1. Investigation Worksheets and EMS Codes

                                  27          In this motion, Wal-Mart contends that Wal-Mart’s Investigation Worksheets and the EMS

                                  28                                                     9
                                       Case No. 17-CV-00062-LHK
                                       ORDER DENYING MOTION TO DECERTIFY MEAL PERIOD CLASS
                                   1   codes Wal-Mart uses to categorize meal period exceptions are not reliable tools to resolve Wal-

                                   2   Mart’s liability to class members because “the process that leads to the EMS coding of meal

                                   3   period exceptions is focused on documenting associate allegations and identifying potential risks,”

                                   4   rather than on identifying whether the allegation is true. Mot. at 6–7. Wal-Mart also provides

                                   5   evidence showing that in some cases, the EMS code in Wal-Mart’s EMS database does not reflect

                                   6   the reason for the exception that was listed on the corresponding Investigation Worksheet. Mot. at

                                   7   9–13. In Wal-Mart’s view, that evidence illustrates why the EMS codes are unreliable indicators

                                   8   of Wal-Mart’s liability and why individualized inquiries are necessary to determine why each

                                   9   meal period exception occurred. Id.

                                  10          To support its theory, Wal-Mart cites to three Northern District of California cases in

                                  11   which the courts declined to certify meal period exception classes, although none helps Wal-Mart.

                                  12   In Ochoa, the plaintiffs attempted to rely on crew member time records as common proof of the
Northern District of California
 United States District Court




                                  13   employer’s liability for missed meal periods. Ochoa v. McDonald’s Corp., No. 14-CV-02098-JD,

                                  14   2016 WL 3648550, at *7 (N.D. Cal. July 7, 2016). In Ochoa, United States District Judge James

                                  15   Donato rejected that argument because mere time records could only demonstrate whether

                                  16   employees took meal breaks, not whether the employer had denied the meal breaks. Id.; see also

                                  17   Washington v. Joe’s Crab Shack, 271 F.R.D. 629, 641 (N.D. Cal. 2010) (rejecting plaintiff’s

                                  18   attempt to rely on time records as evidence of employer’s liability because such records “would

                                  19   not answer the question why the employees did not take breaks”).

                                  20          In Wilson, United States Magistrate Judge Elizabeth D. Laporte denied class certification

                                  21   because the evidence rebutted the plaintiff’s sole theory that the defendant employer lacked a

                                  22   uniform meal period policy. Wilson v. TE Connectivity Networks, Inc., No. 14-CV-04872-EDL,

                                  23   2017 WL 1758048, at *7 (N.D. Cal. Feb. 9, 2017).

                                  24          Finally, in Guifu Li, this Court denied certification of a meal period class because absent “a

                                  25   uniform lunch policy,” evaluation of the plaintiffs’ claims would “require a heavily factual inquiry

                                  26   into the particular circumstances of each putative class member.” Guifu Li v. A Perfect Franchise,

                                  27   Inc., No. 10-CV-01189-LHK, 2011 WL 4635198, at *13 (N.D. Cal. Oct. 5, 2011).

                                  28                                                   10
                                       Case No. 17-CV-00062-LHK
                                       ORDER DENYING MOTION TO DECERTIFY MEAL PERIOD CLASS
                                   1          Wilson and Guifu Li are inapplicable because Plaintiff does not argue that Wal-Mart

                                   2   maintained an unlawful uniform lunch policy (or lacked a lawful policy). In fact, the parties agree

                                   3   that Wal-Mart maintains a uniform policy of paying any employee who misses a meal period

                                   4   premium an additional hour of pay at the employee’s hourly pay rate. ECF No. 157 at 5.

                                   5          That leaves Ochoa and Joe’s Crab Shack, which both illustrate why common questions

                                   6   predominate in the instant case. In both Ochoa and Joe’s Crab Shack, district courts denied class

                                   7   certification because the plaintiffs’ time records bore no relationship to the employer’s liability for

                                   8   missed meal periods, which meant that individualized inquiries would predominate. Ochoa, 2016

                                   9   WL 3648550, at *7; Joe’s Crab Shack, 271 F.R.D. at 641. Here, by contrast, Plaintiff relies on

                                  10   Wal-Mart’s own Investigation Worksheets and the resulting EMS codes, which appear to answer

                                  11   why class members missed meal periods and thus obviate the need for a “heavily factual inquiry

                                  12   into the particular circumstances” of each class member. Guifu Li, 2011 WL 4635198, at *13.
Northern District of California
 United States District Court




                                  13   Wal-Mart’s 30(b)(6) witness Victoria Moore testified that Wal-Mart completes an Investigation

                                  14   Worksheet anytime “there was an actual meal period exception.” Moore Dep. at 55:18–19; see

                                  15   ECF No. 163-3 at 2 (errata to Moore Dep.); Stokes Dep. at 44:11–25 (stating that “an investigation

                                  16   . . . is done” after each meal period exception).

                                  17          Wal-Mart relies heavily on a declaration that Wal-Mart submitted only with its reply brief,

                                  18   in which Moore declared that the Investigation Worksheet merely “documents what the associate

                                  19   said” about the reasons for the meal period exception. Moore Decl. ¶ 4.2 Yet Wal-Mart offers no

                                  20   reason to suggest that associates provide false reasons for meal period exceptions. Moreover,

                                  21   Moore’s own testimony was that an investigating manager is expected “to reconcile any conflicts

                                  22   in the facts with respect to a meal exception.” Moore Dep. at 45:1–5.

                                  23

                                  24   2
                                         Plaintiff objects to several paragraphs in Moore’s declaration. ECF No. 159. Civil Local Rule
                                  25   7-3(d)(1) permits a non-movant to object to new evidence submitted in the non-movant’s reply
                                       within seven days after the reply is filed. Here, Plaintiff missed that deadline and then some, as he
                                  26   filed his objections over a month after Wal-Mart filed its reply brief. Id. Regardless, Plaintiff’s
                                       objections lack merit because “class-certification-stage proof” is not limited to admissible
                                  27   evidence. Sali, 889 F.3d at 631.

                                  28                                                       11
                                       Case No. 17-CV-00062-LHK
                                       ORDER DENYING MOTION TO DECERTIFY MEAL PERIOD CLASS
                                   1          The investigation following a meal period exception also assigns a reason for each meal

                                   2   period exception. See id. at 43:1–2 (Moore explaining that “before we’re doing the investigation,

                                   3   we don’t know if it’s a violation or not”). To complete an Investigation Worksheet, a Wal-Mart

                                   4   investigating manager interviews the associate that had the meal period exception and selects one

                                   5   of three codes on the Investigation Worksheet. ECF No. 132-2, Ex. 1 (example Investigation

                                   6   Worksheet). If the meal period exception was voluntary, the investigating manager selects either

                                   7   of two codes, “Associate Initiated Without Management Approval” or “Associate Initiated

                                   8   Customer Support.” Id. If the meal period exception was involuntary, the investigating manager

                                   9   selects the third code, “Manager Directed – No Coverage/For Customer Support.” Id. Wal-Mart

                                  10   then enters the relevant code into the EMS database. Moore Dep. at 68.

                                  11          When an investigating manager completing the Investigation Worksheet selects the code

                                  12   “Manager Directed – No Coverage/For Customer Support,” the investigation “automatically
Northern District of California
 United States District Court




                                  13   escalate[s] to market level,” which means that a person outside the facility investigates the

                                  14   exception. Moore Dep. at 109–10. The result of that market-level investigation is then coded into

                                  15   the EMS database. Id. at 125.3

                                  16          Wal-Mart argues that Wal-Mart’s purpose when investigating meal period exceptions is

                                  17   not to determine Wal-Mart’s legal liability, but rather intended to “creat[e] visibility into risk

                                  18   indicators for meal exceptions.” Mot. at 4. However, regardless of why Wal-Mart internally

                                  19   conducts the investigations, Wal-Mart expects an investigating manager “to determine what

                                  20   happened.” Moore Dep. at 45. Wal-Mart further expects that the results of its investigations will

                                  21   be “true and accurate.” Moore Dep. at 110. Thus, given Wal-Mart’s uniform approach to

                                  22

                                  23
                                       3
                                         Plaintiff also notes that when an associate alleges “interference with ability” to take a meal
                                       period, the investigating manager is instructed to call Wal-Mart’s wage and hour hotline. See ECF
                                  24   No. 132-2, Ex. 1 (Investigation Worksheet). The ensuing wage and hour investigation involves
                                       multiple steps, including witness interviews and review of video footage. ECF No. 161,
                                  25   Declaration of Larry Lee (“Lee Decl.”), Ex. 61 at 5. However, although that “investigation file
                                       should be maintained in a locked file cabinet in the facility manager’s office,” id. at 7, Moore
                                  26   declared that the results are not coded into the EMS database. Moore Decl. ¶¶ 14, 16. Plaintiff
                                       thus does not appear to attempt to rely on those wage and hour investigation files as common
                                  27   proof. See Opp. at 12 (contending that Plaintiff intends to prove Wal-Mart is liable based on EMS
                                       codes for meal exceptions).
                                  28                                                      12
                                       Case No. 17-CV-00062-LHK
                                       ORDER DENYING MOTION TO DECERTIFY MEAL PERIOD CLASS
                                   1   determining and logging the reasons for meal period exceptions, “it [will] not be difficult to

                                   2   determine [Wal-Mart’s] liability to individual plaintiffs.” Abdullah, 731 F.3d at 966–67.

                                   3          Despite that evidence, Wal-Mart attacks the accuracy of its own process with a sample of

                                   4   24 Investigation Worksheets, out of 443,681 meal period exceptions, that Wal-Mart contends

                                   5   include incident descriptions that are inconsistent with the corresponding codes in Wal-Mart’s

                                   6   EMS database. Mot. at 9–13. Wal-Mart also includes approximately 100 additional Investigation

                                   7   Worksheets with its reply brief, but does not contend that the corresponding EMS codes are

                                   8   inconsistent with any of those Investigation Worksheets. ECF No. 143-2, Ex. B. Wal-Mart

                                   9   asserts that some worksheets are “either incomplete or too vague to make any determinations

                                  10   about what actually happened.” Mot. at 12 (emphases removed). Thus, Wal-Mart contends, the

                                  11   EMS codes do not reflect a reliable “legal conclusion” about Wal-Mart’s liability. Reply at 9.

                                  12          However, whether those EMS codes reflect a legal conclusion about Wal-Mart’s liability is
Northern District of California
 United States District Court




                                  13   immaterial at the class certification stage, at which the Court is not called upon “to determine

                                  14   whether class members could actually prevail on the merits of their claims.” Ellis v. Costco

                                  15   Wholesale Corp., 657 F.3d 970, 983 n.8 (9th Cir. 2011). Rather, the purpose of class certification

                                  16   is “to select the metho[d] best suited to adjudication of the controversy fairly and efficiently.”

                                  17   Amgen, 568 U.S. at 460 (alteration in original) (internal quotation marks omitted).

                                  18          Moreover, Wal-Mart provides no support for its suggestion that fewer than 24 examples of

                                  19   inconsistencies between EMS codes and Investigation Worksheets, out of 443,681 meal period

                                  20   exceptions, show that individualized inquiries predominate. Wal-Mart’s own 30(b)(6) witness

                                  21   testified that Wal-Mart investigates almost every meal period exception, codes those results into

                                  22   the EMS database, and expects the results to be “true and accurate.” Moore Dep. at 55, 110.

                                  23   Thus, Plaintiff has shown that Wal-Mart has already completed individual inquiries into the meal

                                  24   period exceptions, and that the EMS codes represent Wal-Mart’s conclusions.

                                  25          Here, Plaintiff seeks to rely on the EMS codes that result from Wal-Mart’s investigations,

                                  26   not on the associate’s explanation for a meal period exception listed on Step 1 of an Investigation

                                  27   Worksheet. See Opp. at 12 (stating that Plaintiff seeks to prove that Wal-Mart is at fault for any

                                  28                                                     13
                                       Case No. 17-CV-00062-LHK
                                       ORDER DENYING MOTION TO DECERTIFY MEAL PERIOD CLASS
                                   1   meal period exceptions coded Associate Initiated Customer Support or Manager Directed – No

                                   2   Coverage/For Customer Support). Thus, Wal-Mart’s suggestion that associate explanations on the

                                   3   Investigation Worksheets—which, unlike the EMS codes, are not the end result of Wal-Mart’s

                                   4   investigations—are “incomplete” or “vague” is irrelevant. Wal-Mart’s EMS codes enable

                                   5   classwide proof of whether or not Wal-Mart was at fault for individual meal period exceptions.

                                   6   See Mendez v. C-Two Grp., Inc., No. 13-CV-05914-HSG, 2015 WL 8477487, at *2 (N.D. Cal.

                                   7   Dec. 10, 2015) (certifying class under Rule 23(b)(3) where common questions of law were

                                   8   “capable of classwide resolution”).

                                   9          Of course, Wal-Mart is not precluded from challenging at trial whether Wal-Mart’s records

                                  10   actually answer “the predominating question . . . in [Plaintiff’s] favor.” Amgen, 568 U.S. at 468;

                                  11   see Williams v. Jani-King of Phila., Inc., 837 F.3d 314, 322 (3d Cir. 2016) (explaining that at the

                                  12   class certification stage, the court is called on to determine whether “the common documents . . .
Northern District of California
 United States District Court




                                  13   contain the types of evidence” used to resolve the relevant legal question, not whether those

                                  14   documents in fact prove plaintiff’s case). At this stage, Plaintiff has satisfied his burden to show

                                  15   that Wal-Mart’s EMS codes “facilitate common proof on the otherwise individualized issue[]” of

                                  16   Wal-Mart’s liability to class members. In re Wells Fargo Home Mortg. Overtime Pay Litig., 571

                                  17   F.3d 953, 959 (9th Cir. 2009). Thus, the Court “conclude[s] that the [class’s] claims will ‘prevail

                                  18   or fail in unison,’ as required by Rule 23(b)(3).” Abdullah, 731 F.3d at 967 (quoting Amgen, 568

                                  19   U.S. at 460).

                                  20   IV.    CONCLUSION
                                  21          For the foregoing reasons, the Court DENIES Wal-Mart’s motion for decertification.

                                  22   IT IS SO ORDERED.

                                  23

                                  24   Dated: November 13, 2018

                                  25                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  26                                                    United States District Judge
                                  27

                                  28                                                    14
                                       Case No. 17-CV-00062-LHK
                                       ORDER DENYING MOTION TO DECERTIFY MEAL PERIOD CLASS
